IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CA-00734-COA

EAGLE GREEN ENERGY, INC.                                                  APPELLANT

v.

FORSITE DEVELOPMENT, INC., REVENTURE                                       APPELLEES
PARK INVESTMENTS I, LLC, AND CLEAN
ENERGY, LLC

DATE OF JUDGMENT:                            05/03/2016
TRIAL JUDGE:                                 HON. PRENTISS GREENE HARRELL
COURT FROM WHICH APPEALED:                   JEFFERSON DAVIS COUNTY CIRCUIT
                                             COURT
ATTORNEY FOR APPELLANT:                      JOLLY W. MATTHEWS III
ATTORNEY FOR APPELLEES:                      F. DOUGLAS MONTAGUE III
NATURE OF THE CASE:                          CIVIL - CONTRACT
DISPOSITION:                                 AFFIRMED - 08/29/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND CARLTON, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    Eagle Green Energy Inc. (Eagle Green) appeals the May 3, 2016 final order of the

Jefferson Davis County Circuit Court. In its order, the circuit court held that a prior

judgment issued by a North Carolina court, and later enrolled in the Jefferson Davis County

Circuit Court, constituted a valid judgment in Mississippi. The judgment at issue provided

that Eagle Green must pay Forsite Development Inc., Reventure Park Investments I, LLC,

and Clean Energy LLC (collectively, Forsite) $25,000 in actual damages and an additional

$25,000 in punitive damages. Eagle Green now claims that the North Carolina judgment

should not be given full faith and credit.
¶2.    Finding no error, we affirm the circuit court’s judgment.

                                           FACTS

¶3.    Forsite, a North Carolina corporation, initiated this civil action seeking to recover the

$25,000 Forsite paid to Eagle Green, a Mississippi corporation. Forsite filed a motion in the

General Court of Justice, Superior Court Division, of Mecklenburg County, North Carolina,

seeking an entry of default against Eagle Green. The superior-court clerk entered the default

on January 16, 2015.

¶4.    On January 21, 2015, Eagle Green filed an answer asserting that the superior court

lacked jurisdiction over Eagle Green, since Eagle Green is a Mississippi corporation that only

does business in Mississippi. Eagle Green also initiated a cross-claim against Forsite for the

amount of $35,000.

¶5.    On January 28, 2015, Forsite moved for a default judgment and also filed a motion

to dismiss and/or strike the answer and cross-claim filed by Eagle Green.

¶6.    On March 26, 2015, the superior court entered an order and final judgment (“North

Carolina judgment”) granting Forsite’s motion to dismiss Eagle Green’s answer and

counterclaim and also granting Forsite’s motion for a default judgment. The superior court

also awarded Forsite $25,000 in actual damages and $25,000 in punitive damages.

¶7.    As set forth in the North Carolina judgment, the superior court found that Eagle Green

deposited a $25,000 check paid by Forsite to Eagle Green, but then Eagle Green failed to

provide the items paid for by Forsite. The North Carolina judgment reflects that on July 15,

2014, and November 21, 2014, Forsite demanded that Eagle Green return the $25,000, but



                                               2
Eagle Green refused. As a result, the superior court found that

         [Eagle Green] wrongfully converted the funds to its own use by:

         (a) the unauthorized retention of the funds after [Forsite] made demand for
         return of the funds;

         (b) the unauthorized exercise of a right of ownership over the funds belonging
         to [Forsite]; and

         (c) the unauthorized exclusion of [Forsite] from exercising their right of
         ownership over the funds[.]

The superior court thus found that Forsite incurred damages in the amount of $25,000.

¶8.      The superior court also awarded Forsite an additional $25,000 in punitive damages

after determining that Eagle Green’s “wrongful acts were done intentionally or willfully or

wantonly or with malice, or any combination thereof[.]”

¶9.      In its judgment, the superior court acknowledged Eagle Green’s assertion that the

superior court lacked jurisdiction over Eagle Green, since Eagle Green is a Mississippi

corporation only doing business in Mississippi. The superior court explained that Eagle

Green cannot object to the jurisdiction of the superior court “and at the same time seek to

invoke the jurisdiction of [the] court” by filing a cross-claim against Forsite. The North

Carolina judgment also reflects that Forsite “properly obtained” service of process on Eagle

Green.

¶10.     On June 3, 2015, Forsite enrolled the North Carolina judgment in Jefferson Davis

County, Mississippi.

¶11.     After Eagle Green failed to make payments toward the satisfaction of the North

Carolina judgment, Forsite filed a motion for a judgment debtor examination in the circuit

                                               3
court on July 20, 2015. In response, the circuit court entered an order instructing Eagle

Green to produce various specified documents to Forsite. The record contains a proof of

summons dated September 28, 2015, reflecting that the process server served the circuit

court’s order upon a registered agent for Eagle Green.1

¶12.   On January 20, 2016, the circuit court issued a writ of garnishment upon Eagle

Green’s account at Hancock Bank to recover the amount set forth in the North Carolina

judgment.

¶13.   On February 22, 2016, Eagle Green filed an answer, injunctive request, and

counterclaim against Forsite and Hancock Bank, claiming that Eagle Green failed to actually

possess the $57,603.48 that Hancock Bank garnished from Eagle Green’s account. Eagle

Green explained that it held the funds at issue in a trust for Louis Ho, a customer of Eagle

Green. Eagle Green also asked the circuit court to declare the North Carolina judgment void,

since the superior court lacked jurisdiction over Eagle Green.

¶14.   On March 10, 2016, Forsite filed a motion for a judgment on the pleadings seeking

dismissal of Eagle Green’s request for the injunction and counterclaim. Forsite also filed a

motion requesting the circuit court to issue an order authorizing and directing Hancock Bank

to disburse the funds that it had seized from Eagle Green’s account as a result of the writ of

garnishment. The circuit court held a hearing on this motion on April 19, 2016.



       1
         The record reflects that on August 25, 2015, the deputy sheriff filled out a sheriff’s
return indicating that he was unable to serve copies of the order sustaining Forsite’s motion
for a judgment debtor examination upon Eagle Green. On September 2, 2015, the circuit
court issued a second order, which provided a new and corrected address for Eagle Green’s
registered agent.

                                              4
¶15.   After a hearing, the circuit court entered an order on May 3, 2016, denying Eagle

Green’s counterclaim, its request to void the North Carolina judgment, and its request for an

injunction. The circuit court also ordered Hancock Bank to tender the garnished proceeds

of $56,964.14 to the circuit clerk for delivery to Forsite’s counsel.

¶16.   In its order, the circuit judge addressed Eagle Green’s request to void the North

Carolina judgment, explaining

       [P]ursuant to Miss[issippi] Code Ann[otated section] 11-7-301, a foreign
       judgment is a judgment of a court of the United States which is entitled to full
       faith and credit in this state. Once a foreign judgment has been filed in the
       office of the clerk of the circuit court of any county in Mississippi, the clerk
       shall treat the foreign judgment in the same manner as a judgment of the
       circuit court of any county in this state (Miss. Code Ann. § 11-7-303.).
       Therefore, any jurisdictional issues concerning the validity of the North
       Carolina judgment must be adjudicated in the Superior Court of Mecklenburg
       County, North Carolina, where said judgment was rendered.

¶17.   The circuit court also provided “that a default judgment is given the same effect as if

a verdict was entered for the plaintiff and accordingly can have preclusive effect on other

litigation[.]” The circuit court found that Eagle Green failed to file a direct appeal of the

default judgment. As a result, the circuit court held that Eagle Green “cannot simply fail to

defend a suit and fail to appeal a default judgment, and later file suit and argue that the

default judgment was obtained by fraud or abuse of process.”

¶18.   The circuit court further held that Eagle Green’s counterclaim was barred by res

judicata and also time-barred. The circuit court cited Mississippi Rule of Civil Procedure

60(b)2 and found:

       2
           Rule 60(b) provides, in pertinent part:


                                               5
       The North Carolina Judgment at issue was entered in the General Court of
       Justice, Superior Court Division of Mecklenburg County, North Carolina on
       March 26, 2015 and enrolled in the judgment records of Jefferson Davis
       County Circuit Court on June 3, 2015. [Eagle Green’s] Motion to Set Aside
       the Judgment was not filed until February 24, 2016 and is therefore time
       barred pursuant to . . . Rule 60(b).

¶19.   Finally, the circuit court stated that

       the court reviewed and received monthly bank statements that the Hancock
       Bank account was [Eagle Green’s] business operating account, from which
       [Eagle Green] routinely wrote checks for its business debts. There is no
       indication of any kind on the account that it is a company trust account for the
       benefit of any third parties.

As a result, the circuit court ordered that Hancock Bank disburse the garnished funds to

Forsite’s attorney.

¶20.   Eagle Green now appeals the circuit court’s order.

                                STANDARD OF REVIEW

¶21.   On appeal, we review jurisdictional questions de novo. Sapukotana v. Sapukotana,

179 So. 3d 1105, 1111 (¶17) (Miss. 2015). “This Court is in the same position as the trial



       On motion and upon such terms as are just, the court may relieve a party or his
       legal representative from a final judgment, order, or proceeding for the
       following reasons: (1) fraud, misrepresentation, or other misconduct of an
       adverse party; (2) accident or mistake; (3) newly discovered evidence which
       by due diligence could not have been discovered in time to move for a new
       trial under Rule 59(b); (4) the judgment is void; (5) the judgment has been
       satisfied, released, or discharged, or a prior judgment upon which it is based
       has been reversed or otherwise vacated, or it is no longer equitable that the
       judgment should have prospective application; (6) any other reason justifying
       relief from the judgment.

       The motion shall be made within a reasonable time, and for reasons (1), (2)
       and (3) not more than six months after the judgment, order, or proceeding was
       entered or taken.

                                                6
court, with all facts set out in the pleadings or exhibits.” Head & Engquist Equip. v.

Penelore Corp., 864 So. 2d 1025, 1028 (¶6) (Miss. Ct. App. 2004).

                                        DISCUSSION

¶22.   “Mississippi must give full faith and credit to all final judgments of other states and

federal courts unless (1) the foreign judgment itself was obtained as a result of some false

representation without which the judgment would not have been rendered, or (2) ‘the

rendering court did not have jurisdiction over the parties in the subject matter.’” Schwartz

v. Hynum, 933 So. 2d 1039, 1042 (¶9) (Miss. Ct. App. 2006) (internal citation omitted); see

U.S. Const. art. IV, § 1. Additionally, “[i]t is well settled that a judgment rendered by a court

of competent jurisdiction in a sister state is entitled to a presumption of validity as to that

court’s assumption of jurisdiction, and the burden is on the party attacking the judgment to

affirmatively show its invalidity.” Galbraith & Dickens Aviation Ins. v. Gulf Coast Aircraft

Sales Inc., 396 So. 2d 19, 21 (Miss. 1981); see also Linde Health Care Staffing Inc. v.

Claiborne Cty. Hosp., 198 So. 3d 318, 324 (¶25) (Miss. 2016).

¶23.   We therefore must examine whether the foreign judgment herein “was obtained as a

result of some false representation” or whether “the rendering court did not have jurisdiction

over the parties,” which would then prevent this Court from giving full faith and credit to the

North Carolina judgment. Schwartz, 933 So. 2d at 1042 (¶9). This Court must presume the

superior court’s exercise of jurisdiction herein to be valid. Galbraith, 396 So. 2d at 21.

Eagle Green bears the burden of proving that the North Carolina judgment is invalid. Id.

¶24.   Eagle Green argues that Forsite’s failure to provide proper notice of the default-



                                               7
judgment hearing in North Carolina constitutes a deliberate act of deceit and fraud. Eagle

Green submits that since it made an appearance in the matter by filing its “Defenses and

Answer,” North Carolina law mandates that Forsite must then provide Eagle Green with

three days’ notice of the default-judgment hearing. N.C. Gen. Stat. § 1A-1, Rule 55(b)(2)(a).

As a result, Eagle Green asserts that the North Carolina judgment should be found null and

void. Eagle Green also argues that the North Carolina judgment should be found null and

void because the superior court failed to make a finding of clear and convincing evidence

before awarding Forsite punitive damages.

¶25.   We find no error in the circuit court’s finding that Eagle Green’s arguments regarding

lack of notice and punitive damages are barred by res judicata.3 The circuit court cited to

Rule 60(b) and explained that “any action to set aside the captioned judgment on the grounds

of fraud or misrepresentation must be undertaken ‘not more than six (6) months after the

judgment . . . was entered or taken.’”

¶26.   The circuit court held that

       The North Carolina Judgment at issue was entered in the [superior court] of
       Mecklenburg County, North Carolina on March 26, 2015 and enrolled in the
       judgment records of Jefferson Davis County Circuit Court on June 3. 2015.
       [Eagle Green’s] Motion to Set Aside the Judgment was not filed until February
       24, 2016 and is therefore time barred pursuant to . . . Rule 60(b).

¶27.   Furthermore, pursuant to Mississippi Code Annotated section 11-7-305(3) (Rev.

2004), Eagle Green possessed twenty days from the date of enrollment of the North Carolina

judgment to contest the enrollment. The record contains no motion or appeal by Eagle Green



       3
           See Schwartz, 933 So. 2d at 1042-43 (¶¶12-14).

                                             8
regarding the enrollment of the North Carolina judgment in the circuit court. Since Eagle

Green failed to contest the enrollment of the North Carolina judgment within the twenty days

allowed by statute, we find that its defenses to the enrollment were not properly before the

circuit court. See Schwartz, 933 So. 2d at 1042 (¶10).

¶28.   Regarding jurisdiction, as stated, the circuit court herein found that Eagle Green’s

“Defenses and Answer,” filed in response to Forsite’s motion for entry of default in North

Carolina, “sought not only to assert a defense, but also an affirmative claim . . . invoking the

jurisdiction of the North Carolina court.” However, the circuit court held that “any

jurisdictional issues concerning the validity of the North Carolina judgment must be

adjudicated in the Superior Court of Mecklenburg County, North Carolina, where said

judgment was rendered.” Like the circuit court below, we also find res judicata dispositive.

See Glob. Oceanic Enters. Inc. v. Hynum, 857 So. 2d 659, 663 (¶18) (Miss. 2003); Schwartz,

933 So. 2d at 1042-43 (¶¶12-14).

¶29.   North Carolina General Statute section 1-277(b) provides that “[a]ny interested party

shall have the right of immediate appeal from an adverse ruling as to the jurisdiction of the

court over the person or property of the defendant or such party may preserve his exception

for determination upon any subsequent appeal in the cause.” N.C. Gen. Stat. § 1-277(b). The

record before us reflects no motion for a new trial or direct appeal of the North Carolina

judgment filed by Eagle Green.

¶30.   After our review, we find that the circuit court did not err in giving full faith and

credit to the North Carolina judgment and ordering that Hancock Bank disburse the garnished



                                               9
funds to Forsite’s attorney. Accordingly, we affirm the circuit court’s judgment.

¶31.   AFFIRMED.

      LEE, C.J., IRVING, P.J., ISHEE, FAIR, GREENLEE AND WESTBROOKS,
JJ., CONCUR. BARNES AND WILSON, JJ., CONCUR IN PART AND IN THE
RESULT WITHOUT SEPARATE WRITTEN OPINION. GRIFFIS, P.J., DISSENTS
WITHOUT SEPARATE WRITTEN OPINION.




                                            10